Order entered September 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00501-CV

                                 STACI BOWSER, Appellant

                                               V.

               CRAIG RANCH EMERGENCY HOSPITAL, LLC, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-00158-2012

                                           ORDER
       We GRANT appellant’s September 2, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than September 22, 2014. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE